Citation Nr: 0614847	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of a lumbar strain, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1990 to September 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this decision, the RO granted 
service connection for a lumbar strain.  This disability was 
evaluated as 20 percent disabling, effective from the date 
after the veteran's separation from active service on 
September 21, 1995.  The veteran appealed this initial 
evaluation.

This case was previously remanded by the Board in May 1998, 
June 2000, and September 2003, and June 2005.  The case has 
now returned for appellate consideration.


FINDING OF FACT

The veteran's lumbar strain is characterized by low back 
pain, muscle spasm, and a moderate loss of motion.


CONCLUSION OF LAW

The veteran's lumbar strain is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 
5291 (effective prior to September 26, 2003), Diagnostic Code 
5242 (effective on September 26, 2003).  See 68 Fed. Reg. 
51454-58 (August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 
2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July 2002 and August 2005.  These letters informed 
him of the requirements to establish an increased evaluation 
for his low back disability.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  The VCAA 
notifications were issued after the initial adverse decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
this deficiency was cured by the Board remands in September 
2003 and June 2005, and the Agency of Original Jurisdiction 
(AOJ) subsequent issuance of VCAA notification.  The AOJ also 
readjudicated the issue on appeal subsequent to the VCAA 
notification as indicated in the Supplemental Statements of 
the Case (SSOC) issued in March 2005 and March 2006.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  The 
letters specifically informed him of the type of evidence 
necessary to establish a particular disability rating.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of his 
disability evaluation.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (Where the Board addresses a question 
that has not been addressed by the AOJ, the Board must 
consider whether the veteran has been prejudiced thereby.)  
In that regard, as the Board concludes below that the 
veteran's low back disability has remained static during the 
applicable appeal period and the issue of determining an 
effective date is rendered moot.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the Statement of the Case (SOC) of January 1997 the 
veteran was informed of the old criteria evaluating his spine 
disability; and he was informed of the new rating criteria in 
a subsequent SSOC.  The veteran's claim was readjudicated in 
March 2006.  Thus, the AOJ had the opportunity to determine 
the applicability of both the old and new rating criteria to 
the current claim.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his low 
back disability.  The veteran has only identified post-
service VA treatment.  These records have been obtained and 
associated with the claims file.  Thus, further development 
of the identified evidence is not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in February 
1996, December 1998 (with addendum of June 1999), September 
2000, and August 2005 (with addendum of February 2006).  
These examinations noted accurate medical histories, findings 
on examination, and the appropriate diagnoses and opinions.  
The examiners of September 2000 and August 2005/February 2006 
clearly indicated in their reports that the claims file had 
been reviewed in connection with these examinations.  These 
examiners also provided opinions regarding the functional 
limitation experienced by the veteran during symptomatic 
flare-up of his lumbar strain.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
these examinations are adequate for rating purposes.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was given an opportunity to request a hearing 
before VA.  He declined such an opportunity.  Based on the 
above analysis, the Board concludes that further development 
of the evidence is not required.

As noted above, the Board remanded this case for development 
of the evidence in May 1998, June 2000, September 2003, and 
June 2005.  According to the Court's decision in Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998), the Board has the duty 
to ensure full compliance with its remand instructions.

In May 1998, the AOJ was requested to have the veteran 
identify his medical treatment and schedule him for a VA 
compensation examination.  A letter issued in May 1998 asked 
the veteran to identify his treatment, and VA compensation 
examinations were obtained in December 1998 and June 1999.  
In June 2000, the AOJ was requested to obtain an additional 
VA compensation examination.  An additional examination 
report was obtained in September 2000.  This report fully 
responded to the Board's questions.  In September 2003, the 
AOJ was requested to obtain the veteran's VA treatment 
records.  These records were obtained and associated with the 
claims file in February 2005 and March 2006.  In June 2005, 
the AOJ was requested to get an additional VA compensation 
examination and to readjudicate the current claim under newly 
issued rating criteria.  The VA compensation examination was 
obtained in August 2005 (with an addendum of February 2006) 
and the SSOC of March 2006 informed the veteran of the new 
regulations and readjudicated his claim.  Based on the 
actions outlined by the AOJ in this analysis, the Board finds 
that the AOJ has fully complied with its instructions and the 
remands do not present any reason for further development.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Evaluation of the Lumbar Strain

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

As discussed above, the regulations evaluating the veteran's 
spine disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  The changes to the rating criteria that are 
applicable to the current case have not provided for such 
retroactive application.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran's service medical records note consistent 
complaints and treatment for low back pain and lumbar strain.  
Lumbar X-rays taken in September 1994 and March 1995 noted 
normal findings.  At the time of his separation examination 
in August 1995, the veteran complained of recurrent back 
pain.  The examiner indicated that the veteran was being 
followed for his low back pain in the physical therapy 
clinic.  On examination, his spine and musculoskeletal system 
were found to be normal.

On VA examination in February 1996, the veteran complained of 
constant low back pain that became worse with sitting, 
standing, and walking for more than an hour.  He denied any 
type of neurologic complaints or pain radiating into his 
lower extremities.  On examination, there were no postural 
abnormalities or fixed deformity.  There was some muscle 
spasm  at the lumbosacral level.  Range of motion was 45 
degrees forward flexion, 5 degrees backward extension, and 5 
degrees bilateral flexion and bilateral rotation.  There was 
positive objective evidence of pain with motion.  The 
examiner noted "some" weakness on the veteran's left side 
when he stood up on his toes and heels.  X-rays of the lumbar 
spine were within normal limits.  The diagnosis was chronic 
low back strain.

During a VA compensation examination in December 1998, the 
veteran claimed that his low back pain became worse in 1995 
when he developed radiating pain into his lower extremities.  
He denied any bowel or bladder problems.  His current 
complaints were constant pain he rated at a level of 8 on a 
scale from 1 (no pain) to 10 (extreme pain).  His pain became 
worse with prolonged sitting or standing.  He currently was 
treated with at home physical therapy.  The examiner observed 
that the veteran stood in an erect position and resisted any 
attempts to forward flex.  On examination, he was markedly 
tender to palpation from the mid-thoracic through the lumbar 
spine.  No muscle spasm was appreciated.  The veteran also 
had significant guarding during examination.  Range of motion 
study revealed 15 degrees of forward flexion, 10 degrees of 
backward extension, and 10 degrees of bilateral bending and 
rotation.  The veteran was able to stand on his toes and 
heels.  Deep tendon reflexes were present in the lower 
extremities and lower muscle strength ranged from 3+ to 4 on 
a scale from 1 (little strength) to 5 (full/normal strength).  
Straight leg raises were negative and sensation was normal.   
X-rays of the lumbar spine were normal.  The impression was 
chronic lumbar strain without evidence of neurocompressive 
pathology.

This examiner commented that there was no evidence of 
neurologic disability associated with the veteran's low back 
disability.  The examiner noted that he had never seen a 
patient of the veteran's age with such limited range of 
motion of the lumbar spine.  The examiner found no objective 
evidence in terms of neurologic compromise or any bony 
defects of the lumbar spine to explain the apprehension 
demonstrated by the veteran.  It was noted that the veteran 
did exhibit marked increase of subjective pain, but the 
examiner indicated that fatiguability, incoordination, and 
weakened movement were not exhibited on examination.  The 
examiner opined that a lumbar strain of this nature would not 
be expected to last for 8 years duration.  Finally, the 
examiner reported that the majority of the veteran's 
symptomatology was subjective in nature and, in the 
examiner's mind, it was unclear as to the etiology of the 
majority of the veteran's symptoms.  

The December 1998 examiner prepared an addendum to his report 
in June 1999 in order to review magnetic resonance images 
(MRI) of the lumbar spine.  This MRI revealed mild annular 
bulge at the L4-L5 level as well as at the L5-S1 level, with 
noneffacing bulge at this level.  There were no frank 
herniations with nerve root impingement noted on any of the 
images.  The examiner found that the MRI had ruled out frank 
disc herniation or neurologic deficit in the lumbar spine.

Another VA compensation examination was afforded the veteran 
in September 2000.  He complained of a needles and stretching 
type pain over his lower back and paraspinal region when he 
bent over.  The veteran claimed that prolonged sitting, 
standing, and walking caused low back tension and pain.  He 
denied any bowel or bladder problems.  On examination, the 
veteran had tenderness to palpation over the paraspinsous 
muscle in the upper lumbar region.  He could flex slowly to 
45 degrees forward flexion, 10 degrees backward extension, 
and 20 degrees bilateral bending.  He reported that further 
motion caused pain and he felt pulling and tearing in his 
back.  Deep tendon reflexes were present in the lower 
extremities and muscle strength in the lower extremities was 
at a level of 5.  Senation was intact.  Lumbar spine X-rays 
were reported to be normal without evidence of subluxation or 
degenerative disease.  This examiner opined that the veteran 
had showed marked limitation of forward flexion in the lumbar 
spine, however, this was based on the veteran's subjective 
complaints.  The examiner was unable to find any objective 
evidence that would establish the severity of his lumbar 
strain.  It was reported that all studies were normal and 
that typically lumbosacral strains were resolved over a one 
to two month period.

A final VA compensation examination was provided to the 
veteran in August 2005.  He continued to complain of constant 
pain in his low back.  However, he currently worked at a job 
that repaired expressway toll booths.  This work allowed the 
veteran to move around and did not require him to stay in any 
one position for any lengthy time, which the examiner noted 
was a good job for him in terms of his back disability.  His 
worst pain was in the mornings and his back pain limited his 
recreational and vocational activities.  The veteran reported 
that his back had received massage, TENS, and physical 
therapy.  He denied any flare-ups of symptoms due to weather, 
but did report certain activities would cause back pain for a 
3 to 4 day period.  He also noted that he occasionally would 
wear a back brace.  On examination, the veteran had a normal 
gait.  There was some paraspoinus muscle tenderness.  Range 
of motion was forward flexion to 60 degrees, backward 
extension to 30 degrees, and bilateral bending and rotation 
to 30 degrees.  The veteran reported that forward flexion 
caused some tightness and pain in his back.  He could toe and 
heel walk without difficulty.  Deep tendon reflexes were 
present in the lower extremities and muscle strength 
throughout the lower extremities was at a level of 5.  
Straight leg raises were negative and sensation was grossly 
intact.  Lumbar X-rays revealed well maintained disc height 
and very minimal degenerative changes.  The examiner found 
that these abnormalities were consistent with the veteran's 
age.  The examiner felt that the veteran did have some 
musculoskeletal pain in his lower back, but there was no 
evidence of radicular type symptoms.  It was also opined that 
the veteran's low back pain did somewhat restrict his 
recreational and vocational activities.  

This examiner prepared an addendum to his examination report 
in February 2006 after reviewing the medical history in the 
veteran's claims file.  After this review, the examiner 
indicated that his opinions had not changed.  He noted that 
the veteran's activities were affected by his mechanical low 
back pain, but did not feel that any activity was limited by 
weakness or loss of motion.  It was noted that the veteran 
had reported that his low back disability did not result in 
any significant problems with him performing his job duties.  
The examiner indicated that there was no evidence of 
neurocompressive pathology associated with the low back 
disability.

The Board notes that the claims file contains treatment 
records discussing the veteran's low back disability dated 
from the mid-1990s to the present time.  These reports note 
complaints and findings similar to those discussed in the VA 
compensation examinations.

The veteran's lumbar strain is rated 20 percent disabling 
effective from September 21, 1995; the date after his 
separation from active service.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5295 (lumbosacral strain).  

Based on the examination reports above, the Board finds that 
the veteran's low back disability has only resulted in a 
moderate degree of lumbar strain with associated moderate 
loss of motion due to pain and muscle spasm.  The veteran has 
acknowledged to his examiners that he has maintained his 
functional ability, even during exacerbations of his pain.  
This is supported by the examiners' opinions that there was 
no objective evidence to corroborate the veteran's subjective 
complaints and the August 2005/February 2006 opinion that the 
lumbar strain had not significantly interfered with the 
veteran's job performance.  While the veteran's spine 
disability has impacted his physical abilities; he is still 
able to perform the activities of daily living.  

While the majority of the examinations noted a moderate loss 
of motion in the lumbar spine, the examination of December 
1998 indicated a severe loss of motion with forward flexion 
to only 15 degrees and pain at a level of 8.  However, this 
examiner clearly indicated that these were subjective 
complaints and were not supported by the examination and 
clinical findings.  He indicated that he had never seen a 
person of the veteran's age exhibit such symptoms from a 
lumbar strain and such a strain was not expected to last for 
the length the veteran claimed.  These findings are also 
supported by the other examiners over almost a decade that 
have consistently questioned the subjective claims of the 
veteran regarding his limitation of motion and level of pain.  
Finally, the examiner of August 2005/February 2006 opined 
that based on a review of the medical evidence, he did not 
find any significant interference with the veteran's 
industrial adaptability caused by his lumbar strain.  Based 
on these medical opinions, the Board finds that the veteran's 
lay assertions and subjective complaints are not reliable.  
See Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005).  
Regarding the current severity of the veteran's lumbar spine 
strain, the Board finds that the medical opinions are more 
probative.

Even considering symptomatic exacerbation of his low back 
pain and stiffness, these symptoms have not resulted in any 
more than a moderate degree of functional loss.  The Board 
finds that after considering the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the majority of the evidence indicates that 
the low back disability has resulted in a moderate loss of 
forward flexion to only 45 degrees.  As the medical evidence 
supports this finding, and the lay evidence/complaints are 
not reliable, there is no reasonable doubt that the veteran's 
range of motion in his spine is significantly worse.  See 
38 C.F.R. § 4.3.

The medical evidence shows a moderate loss of motion in the 
lumbar spine with low back pain and muscle spasm, that does 
not significantly interfere with the veteran's functional 
ability.  There is no credible evidence of listing of the 
whole spine, positive Goldwaithe's sign, marked limitation of 
motion, loss of lateral motion, any significant irregularity 
of the joint spaces, or abnormal mobility on forced motion.  
Therefore, a higher evaluation is not authorized under the 
old criteria at Code 5295 for a 40 percent evaluation for a 
severe lumbosacral strain.  

As the credible evidence only shows a moderate loss of motion 
in the lumbar spine, an increased evaluation for severe 
limitation of motion of the lumbar spine under old Code 5292 
is not authorized.  There is no evidence of anklyosis, bony 
fixation, or vertebral fracture.  Thus, evaluations under the 
criteria at old Codes 5285, 5286, 5289 is not warranted.  In 
addition, as the minimal arthritis/degenerative changes of 
the lumbar spine have resulted in loss of motion, the 
criteria at Code 5003 does not authorize an evaluation in 
excess of 10 percent.

Turning to the new criteria, the General Rating Formula for 
Diseases and Injuries of the Spine at Codes 5235 through 5242 
allows a 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable anklyosis of the thoracolumbar spine.  As noted 
above, there is no evidence of anklyosis of the veteran's 
lumbar spine and the credible evidence reveals forward 
flexion substantially better than 30 degrees.  Therefore, a 
higher evaluation is not authorized under the new criteria at 
Codes 5235 through 5242.  

An evaluation under either the old criteria at Code 5293, or 
the new criteria at Code 5243, for intervertebral disc 
syndrome is not warranted as the medical evidence and opinion 
has consistently shown no evidence of radiculopathy or 
neurologic deficit.  Under Note (2) at new Code 5293 and Note 
(1) at new Codes 5235-42, the Board must determine if 
separate evaluations under the orthopedic and neurologic 
diagnostic criteria are appropriate.  The examination 
findings and medical opinions have not associated any other 
orthopedic, muscular, or neurologic abnormality or deficit 
with the veteran's lumbar strain.  Therefore, separate 
evaluations under 38 C.F.R. §§ 4.71a, 4.73, and 4.124a is not 
authorized.  

Based on the above evidence and analysis, the Board finds 
that the veteran's lumbar strain warrants an evaluation of no 
more than 20 percent disabling.  The preponderance of the 
evidence is against a higher evaluation.  While the appellant 
is competent to report symptoms, a preponderance of the more 
credible medical evidence does not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against a higher evaluation and the doctrine of 
reasonable doubt is not for further application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds that whether or not the new orthopedic 
rating criteria have retroactive effect is irrelevant.  As 
discussed above, the medical evidence does not provide any 
basis for the award of higher evaluations under either the 
old or new rating criteria at any time during the appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

(Continued on next page.)
ORDER

Entitlement to an evaluation in excess of 20 percent for a 
lumbar strain is denied.



____________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


